DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/1135566 filed on 05/12/2021. Claims 1-2, 5-10 and 12-22 are pending. Claims 1-2, 5, and 20 have been amended. Claims 3-4 and 11 have been canceled. Claims 21 and 22 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding claim rejection under 35 U.S.C. 112
Applicant’s arguments, see page 6, filed 05/12/2021, with respect to claim rejection 35 U.S.C. 112 have been fully considered and are persuasive.  The claim rejection under 35 U.S.C. 112 of claim 1 has been withdrawn. 

Regarding claim rejection under 35 U.S.C. 101
Applicant's arguments filed 05/12/2021, with respect to claim rejection 35 U.S.C. 101 of claims 1-20 have been fully considered but they are not persuasive. The amended claim limitations fail to overcome the 101 rejection, the claimed invention continues to be directed to an abstract idea of mental processes for monitoring vehicle parameters using an on-board diagnostic tool coupled to the vehicle and relaying said parameter information. More details concerning the 101 rejection can be found below.
Regarding claim rejection under 35 U.S.C. 103
Applicant’s arguments, see page 10, filed 05/12/2021, with respect to the rejections of claims 1-2 and 20-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Fifelski et al. U.S. Pub. No. 2009/0203247 (“Fifelski”), Bertosa et al. U.S. Patent No. 9,208,627 (“Bertosa”), and Nagy et al. U.S. Pub. No. 2008/0015748 (“Nagy”). 
Regarding claims 1 and 20, Applicant amended to include: “wherein the on-board diagnostic tool comprise a locking mechanism for locking the on-board diagnostic tool to the on-board diagnostic port of the asset…” However Fifelski et al. U.S. Pub. No. 2009/0203247 (“Fifelski”) teaches the newly incorporated limitation, see at least [¶ 0023] Device consisting of a controller coupled with a quick-connect splice-free connector that mates to the OBD-II J1962 female connector found within the vehicle to transmit data to vehicle where OBD-II connector provides direct access to vehicles electrical and computer system. Connector leverages from an alternative pass-through design to retain access to vehicle's OBD-II plug. Method of locking and securing quick connect to OBD-II plug.
Furthermore, Applicant amended to include: “wherein the on-board diagnostic tool is further configured to provide an indication that the on-board diagnostic tool has been removed from a diagnostic port of the vehicle subsequent to being locked into the on-board diagnostic port of the vehicle using the locking mechanism.” However Bertosa et al. U.S. Patent No. 9,208,627 (“Bertosa”) teaches the newly incorporated limitation, see at least [claim 11] The method of claim 10 further comprising alerting the user when the diagnostic tool is removed from a predefined area.)
A call center 160 is connected to the VPN 160. The call center accesses information captured by servers 150, 154 and 156 to present information to call center service agents. Such information is displayed in a screen 172. The agents can also run tower selection software 174 and dealer part software 176 to order parts if needed, for example. In one embodiment, the call center 170 receives a map of the vehicle's location or position, diagnostic report, vehicle ID (VIN), and mileage, among others. Using the information and software tools, the call center agent can confirm the customer information, selects dealers and towers.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental processes for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset.
Claims 1, 12 and 20 recite a system and method for monitoring the parameters associated with an asset using an onboard diagnostic tool coupled to a port. This is a generic process for mentally determining the performance and functioning of the associated asset parameter.

The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic hardware component, such as a processor or sensor, cannot provide an inventive concept. Thus, the claim is not patent eligible. 
Claims 2-3 and 13 recite wherein the one or more parameters of the asset are communicated to a user interface of a user device. These claims when given broadest reasonable interpretation are merely a displaying information, and do not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore this additional element is directed to an abstract idea and claims 2 and 13 are directed to a judicial exception. See court’s decision regarding Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016), where “collecting, analyzing, and displaying information” has been deemed by the courts to be abstract.

Claims 6-9 and 16-19 recite the system to include to include a backup battery, a GPS, an antenna, and an accelerometer. These claims when given broadest reasonable interpretation are merely a generic component, and do not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore this additional element is directed to an abstract idea and claims 2 and 13 are directed to a judicial exception.
Claims 10 and 11 recite the asset to be a group of assets, and wherein the asset is a vehicle. These claims when given broadest reasonable interpretation are merely a generic component, and do not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore this additional element is directed to an abstract idea and claims 2 and 13 are directed to a judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. U.S. Patent No. 9761066 (“Chen 066”) in view of Dery et al. U.S. 2004/0204816 (“Dery”), Fifelski et al. U.S. Pub. No. 2009/0203247 (“Fifelski”), and Bertosa et al. U.S. Patent No. 9,208,627 (“Bertosa”).
Regarding claim 1 as best understood, Chen 066 discloses a system for remote asset verification, the system comprising:
a vehicle; and (see at least [col. 2, line 11-15] To solve these and other problems , a system for monitoring the status of a vehicle is contemplated which utilizes a monitor , or a monitoring unit , and a receiver unit.)
an on-board diagnostic tool configured to be coupled to an on-board diagnostic port of the remote asset, (see at least [FIG. 2], [col. 4, line 38-43] Referring now to FIG. 2, an illustration of an exemplary system for monitoring a vehicle status 10 is shown. According to this particular embodiment, a monitoring unit 18 is used to monitor the electrical power supply system status of a vehicle 12 by an operatively connection of the monitoring unit 18 to the vehicle's electronic control unit 20. AND [col. 4, line 52-54] It is contemplated that the monitoring unit 18 may be implemented as a dongle that is connectable to the vehicle diagnostic port, or fully integrated within the vehicle 12.)

However, Dery teaches the system wherein the on-board diagnostic tool is configured to:
wherein the on-board diagnostic tool is configured to: determine that an ignition of the vehicle is off; receive a check-in request to the vehicle, the check-in request including a request to start the vehicle within a time period; (see at least [¶ 0002] A typical remote starting system for a vehicle has a slave controller mounted in the vehicle and a hand held command module. When the user desires to remotely start the engine of the vehicle, he or she depresses a button on the command module that generates an RF signal. The slave controller pick-ups the RF signal and performs an engine starting sequence. The starting sequence includes energizing the starter motor to crank the engine and, once the engine has started, turning off the starter motor.)
determine that the vehicle has not been started within the time period; and send an indication that the vehicle has not been started within the time period, (see at least [¶ 0033] 6) Detection and recording of significant events, which are stored in an event log, held in the memory 26. When certain events and conditions arise, they may be recorded to aid malfunction diagnosis. The kind of events to record can greatly vary depending upon the particular logging strategy developed during the design of the remote vehicle starting system. One such strategy is to define the events to monitor and when any one of such events occurs an entry in the event log is made. An example of a significant event is an error code. When a fault condition arises an error code identifying the problem is stored in the memory 26. By examining the stored error codes, a technician can identify the reason for the malfunction. A fault condition or error code corresponds to a system state that is known to be abnormal. One possible example is a situation where the engine is being cranked by the slave controller 16, but the engine fails to start. Such a fault condition can be detected by starting a timer when the command signal directing the starter motor to crank the engine is generated. If the engine has not started after a certain time period, the occurrence of a fault condition is established and an error code generated and stored in the memory 26.)
Thus, Chen 066 discloses a system including an on-board diagnostic tool for a vehicle. Dery teaches determining the vehicle ignition status and sending a request to turn on the ignition, as well as demine if the vehicle has not started within a certain time.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Chen 066 and incorporate the teachings of Dey for determining the vehicle ignition status and sending a request to turn on the ignition, as well as demine if the vehicle has not started within a certain time. Doing so allows for efficient diagnostic of vehicle ignition.
Furthermore, Chen 066 fails to disclose a locking mechanism for locking the on-board diagnostic tool to the on-board diagnostic port of the asset. However, Fifelski teaches wherein the on-board diagnostic tool comprise a locking mechanism for locking the on-board diagnostic tool to the on-board diagnostic port of the asset, (see at least [¶ 0023] Device consisting of a controller coupled with a quick-connect splice-free connector that mates to the OBD-II J1962 female connector found within the vehicle to transmit data to vehicle where OBD-II connector provides direct access to vehicles electrical and computer system. Connector leverages from an alternative pass-through design to retain access to vehicle's OBD-II plug. Method of locking and securing quick connect to OBD-II plug.)
Thus, Chen 066 discloses a system including an on-board diagnostic tool for a vehicle. Fifelski teaches a locking mechanism for locking the on-board diagnostic tool to the on-board diagnostic port of the asset.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Chen 066 and incorporate the teachings of Fifelski teaches a locking mechanism for locking the on-board diagnostic tool to the on-board diagnostic port of the asset. Doing so allows for securing the diagnostic tool to the subject vehicle.
Furthermore, Chen 066 fails to disclose the on-board diagnostic tool is further configured to provide an indication that the on-board diagnostic tool has been removed from a diagnostic port. However, Bertosa teaches wherein the on-board diagnostic tool is further configured to provide an indication that the on-board diagnostic tool has been removed from a diagnostic port of the vehicle subsequent to being locked into the on-board diagnostic port of the vehicle using the locking mechanism (see at least [claim 11] The method of claim 10 further comprising alerting the user when the diagnostic tool is removed from a predefined area.) 
Thus, Chen 066 discloses a system including an on-board diagnostic tool for a vehicle. Bertosa teaches the on-board diagnostic tool is further configured to provide an indication that the on-board diagnostic tool has been removed from a diagnostic port.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Chen 066 and incorporate the teachings of 

Regarding claim 2 as best understood, Chen 066 discloses a system including an on-board diagnostic tool for a vehicle. Chen 066 fails to explicitly disclose a user interface to display the location of vehicles with the on-board diagnostic tool.
However, Nagy teaches the system of claim 1, wherein the indication communicated to a user interface of a user device, wherein the user interface includes a map displaying locations of one or more additional vehicles associated with one or more additional on-board diagnostic tools, data associated with the one or more additional vehicles provided by the one or more additional on-board diagnostic tools (see at least [¶ 0033] A call center 160 is connected to the VPN 160. The call center accesses information captured by servers 150, 154 and 156 to present information to call center service agents. Such information is displayed in a screen 172. The agents can also run tower selection software 174 and dealer part software 176 to order parts if needed, for example. In one embodiment, the call center 170 receives a map of the vehicle's location or position, diagnostic report, vehicle ID (VIN), and mileage, among others. Using the information and software tools, the call center agent can confirm the customer information, selects dealers and towers.)
Thus, Chen 066 discloses a system including an on-board diagnostic tool for a vehicle. Nagy teaches a user interface to display the location of vehicles with the on-board diagnostic tool.


Regarding claim 10 as best understood, Chen 066 discloses the system of claim 1, wherein the asset comprises a plurality of assets each having the on-board diagnostic tool (see at least [col. 9, line 32-38] Thus, a status signal 16 including vehicle identification information may aid in allowing a network of multiple monitoring units 18 to communicate with a single receiver unit 14, which may be, for example, a central hub wherein a fleet of vehicles 12 may be monitored, or a single cellphone in a case where multiple vehicles 12 may be driver by a single user.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen 066 in view of Dery, Fifelski, and Bertosa as applied to claim 4 above, and further in view of Kowalick U.S. Patent No. 7,553,173 (“Kowalick”).
Regarding claim 5 as best understood, Chen 066 in view of Dery and Fifelski discloses a system including an on-board diagnostic tool for a vehicle, and determining the vehicle ignition status and sending a request to turn on the ignition, as well as demine if the vehicle has not started within a certain time, and wherein the on-board diagnostic tool comprises a locking mechanism for locking the on-board diagnostic tool to the on-board diagnostic port of the asset. 
However, Kowalick teaches the system claim 1, wherein the on-board diagnostic tool comprises a key configured to unlock the on-board diagnostic tool from the on-board diagnostic port of the asset (see at least [col. 9, line 4-11] In the preferred embodiment the pressure mechanism is activated and released mechanically by operation of a key in a key lock which is an integral part of the mating connector, where rotation of the key to the locked position in the key lock applies pressure to the protrusion so as to clamp the blocking mating connector to the protrusion. By turning the key to the unlock position and pressing a latch release the blocking mating connector may be removed.)
	Thus, Chen 066 in view of Dery and Fifelski discloses a system for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset, and a locking mechanism for locking the on-board diagnostic tool to the on-board diagnostic port of the asset. Kowalick teaches the system to include a key configured to unlock the on-board diagnostic tool from the on-board diagnostic port of the asset.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Chen 066 in view of Dery and Fifelski and incorporate the teachings of Kowalick and include a key configured to unlock the on-board diagnostic tool from the on-board diagnostic port of the asset. Doing so allows for the system to be asset specific and securely coupled to the specific asset.

Claims 6-9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen 066 in view of Dery, Fifelski, and Bertosa, as applied to claim 1, and further in .
Regarding claim 6 as best understood, Chen 066 in view of Dery discloses a system for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset. Chen 066 fails to explicitly disclose the system to include a backup battery, a GPS, an antenna, and an accelerometer.
However, Link teaches the system of claim 1, wherein the on-board diagnostic tool comprises a backup battery, a GPS, an antenna, an accelerometer, (see at least [¶ 0025] This can include battery backup support when the vehicle is turned off in order to support various wake-up and keep-alive tasks. AND [¶ 0008] Methods, systems, and apparatuses can utilize GPS capabilities and two-way in-vehicle data communications, typically wireless, between an in car device and a telematics operations center (“TOC”). AND [¶ 0373] The PASS ECU 202 can comprise one or more of the following interfaces: Cellular Antenna(s) 2706, GPS Antenna 2707, Vehicle CAN 2708, Diagnostics CAN 2709, Crash Data 2710, Microphone(s) and Loudspeaker 2711, Switches/Indicators and Controls 2712, Engineering and Instrumentation 2713, Vehicle Battery 2714, and Back-Up Battery 2701. AND [¶ 0362] The apparatus 2601 can interface directly with a vehicle subsystem or a sensor, such as an accelerometer, gyroscope, airbag deployment computer, and the like.)
Thus, Chen 066 in view of Dery discloses a system for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset. Link teaches the system to a backup battery, a GPS, an antenna, and an accelerometer.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Chen 066 in view of Dery and incorporate the 
Furthermore, Chen 066 in view of Dery and Link fails to explicitly disclose the on-board diagnostic tool to include a pass-through port.
However, James teaches system of claim 1, wherein the on-board diagnostic tool comprises a pass-through port (see at least [¶ 0064 ] The OBD device 10 may further include a pass-through OBD port 70 configured to provide a female engagement portion for plugging in devices designed to connect to a vehicle's OBD system port.)
Thus, Chen 066 in view of Dery and Link discloses a system for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset. James teaches the on-board diagnostic tool to include a pass-through port.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Chen 066 in view of Dery and Link and incorporate the teachings of James and include a system with a pass-through port. Doing so allows the system diagnostics to receive vehicle information.

Regarding claim 7 as best understood, Chen 066 in view of, Dery, Link and James discloses a system for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset and include a backup battery, a GPS, an antenna, and an accelerometer. Chen 066 fails to explicitly disclose the system to enable an administrator to connect an OBD reader with limited access. 
However, James teaches the system of claim 6, wherein the pass-through port is configured to enable personnel to connect an on-aboard diagnostic reader while permitting an The OBD device 10 may further include a pass-through OBD port 70 configured to provide a female engagement portion for plugging in devices designed to connect to a vehicle's OBD system port. AND [¶ 0072] In certain embodiments, a device-specific ID, such as a Media Access Control (MAC) address or other unique device ID is used to limit access to devices with known and approved hardware IDs. Such identification mechanism may represent a first level security check to ensure that authorized hardware and operating system platforms can access other system software or applications.)
Thus, Chen 066 in view of Link and James discloses a system for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset and include a backup battery, a GPS, an antenna, and an accelerometer. James further teaches the system to enable an administrator to connect an OBD reader with limited access.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Chen 066 in view of Link and James, and incorporate the further teachings of James and include a system with a pass-through port. Doing so allows the system to enable an administrator to connect an OBD reader with limited access.

Regarding claim 8 as best understood, Chen 066 in view of Dery, Link and James discloses a system for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset and include a backup battery, a GPS, an antenna, and an accelerometer. Chen 066 fails to explicitly disclose the backup battery to enable the OBD tool to function if not connected to a power source of the asset or if the asset is off.
 system of claim 6, wherein the backup battery is configured to enable the on-board diagnostic tool to function even if it is not connected to a power source of the asset or if the asset is off (see at least [¶ 0428] The BUB 2701 circuit can comprise an interface to an external backup battery, ECU internal boost switching converter, and battery monitor interface from the VIC 2705 that can switch from the main car battery to the BUB 2701 in the event of power loss.)
Thus, Chen 066 in view of Link and James discloses a system for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset and include a backup battery, a GPS, an antenna, and an accelerometer. Link teaches the backup battery to enable the OBD tool to function if not connected to a power source of the asset or if the asset is off.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Chen 066 in view of Link and James, and incorporate the further teachings of Link and include the backup battery to enable the OBD tool to function if not connected to a power source of the asset or if the asset is off. Doing so allows the OBD to function if power becomes unavailable from the asset.

Regarding claim 9 as best understood, Chen 066 in view of Dery, Link, and James discloses a system for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset and include a backup battery, a GPS, an antenna, and an accelerometer. Chen 066 fails to explicitly disclose the system to indicate the location of the OBD or the asset.
However, Link teaches the system of claim 8, wherein the on-board diagnostic tool is configured to send Page 27 of 30Attorney Docket No. 24663-0249NON periodic messages to an administrator of the system, which may indicate a The PASS ECU 202 can communicate with a Global Positioning System (GPS) 209, which enables the PASS ECU 202 to determine its current position.)
Thus, Chen 066 in view of Dery, Link, and James discloses a system for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset and include a backup battery, a GPS, an antenna, and an accelerometer. Link teaches the system to indicate the location of the OBD or the asset.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Chen 066 in view of Dery, Link, and James, and incorporate the further teachings of Link and include the system to indicate the location of the OBD or the asset. Doing so allows the OBD to retrieve relevant location information.

Regarding claim 21 as best understood, Chen 066 in view of Dery discloses a system for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset. Chen 066 fails to explicitly disclose the pass-through port housing and the connector tethering the system.
However, James teaches the system of claim 6, 
wherein the pass-through port is housed separately from a connector, (see at least [¶ 0064 ] The OBD device 10 may further include a pass-through OBD port 70 configured to provide a female engagement portion for plugging in devices designed to connect to a vehicle's OBD system port. ) 
wherein the connector connects the on-board diagnostic tool to the on-board diagnostic port of the vehicle, and where the connector and pass-through port are With further reference to FIG. 1, the system 100 may collect FHV trip distance and/or trip duration from the FHV operator device 120 and/or passenger device 130.)
Thus, Chen 066 in view of Dery discloses a system for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset. James teaches the pass-through port housing and the connector tethering the system.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Chen 066 in view of Dery incorporate the further teachings of James and teach the pass-through port housing and the connector tethering the system. Doing so allows for the hardwire connection of the diagnostic tool to the pass-through port relating to the subject vehicle.

Regarding claim 22 as best understood, Chen 066 in view of Dery discloses a system for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset. Chen 066 fails to explicitly disclose alerting the user of the diagnostic tool being disconnected from the port.
However, Bersota teaches the system of claim 2, wherein the user interface also includes at least one of: an indication that the on-board diagnostic tool has been removed from a diagnostic port of the vehicle subsequent to being locked into the on-board diagnostic port of the vehicle using a locking mechanism or an indication that the vehicle has traversed outside of a given location (see at least [claim 11] The method of claim 10 further comprising alerting the user when the diagnostic tool is removed from a predefined area.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Chen 066 in view of Dery incorporate the further teachings of Bersota for alerting the user of the diagnostic tool being disconnected from the port. Doing so allows for providing up to date information relating to the diagnostic tool to the user.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen 066 view of Dery and Porikli et al. U.S. Patent No. 10,322,728 (“Porikli”).
Regarding claim 12 as best understood, Chen 066 discloses a method for remote asset verification, the method comprising: 
associating an on-board diagnostic tool to an on-board diagnostic port of an asset, wherein the asset is a vehicle; (see at least [FIG. 2], [col. 4, line 38-43] Referring now to FIG. 2, an illustration of an exemplary system for monitoring a vehicle status 10 is shown. According to this particular embodiment, a monitoring unit 18 is used to monitor the electrical power supply system status of a vehicle 12 by an operatively connection of the monitoring unit 18 to the vehicle's electronic control unit 20. AND [col. 4, line 52-54] It is contemplated that the monitoring unit 18 may be implemented as a dongle that is connectable to the vehicle diagnostic port, or fully integrated within the vehicle 12.)

However, Dery teaches the method for determining that an ignition of the vehicle is turned on; (see at least [¶ 0002] A typical remote starting system for a vehicle has a slave controller mounted in the vehicle and a hand held command module. When the user desires to remotely start the engine of the vehicle, he or she depresses a button on the command module that generates an RF signal. The slave controller pick-ups the RF signal and performs an engine starting sequence. The starting sequence includes energizing the starter motor to crank the engine and, once the engine has started, turning off the starter motor.)
Thus, Chen 066 discloses a method including an on-board diagnostic tool for a vehicle. Dery teaches determining the vehicle ignition status and sending a request to turn on the ignition, as well as demine if the vehicle has not started within a certain time.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Chen 066 and incorporate the teachings of Dery for determining the vehicle ignition status and sending a request to turn on the ignition, as well as demine if the vehicle has not started within a certain time. Doing so allows for efficient diagnostic of vehicle ignition.
Furthermore, Chen 066 in view of Dery fails to explicitly disclose determining the speed of a vehicle and comparing the speed determined by the on-board diagnostic tool to the received on-board diagnostic tool and indicating the difference in speed values.
However, Porikli teaches method to include determining that a speed of the vehicle is greater than zero; comparing a first speed of the vehicle received by the on-board diagnostic tool In addition, driving performance measurements can be used to generate OBD deviation scores, which include, but are not limited to, vehicle speed, steering wheel angle, steering wheel angle error, time to lane crossing, and time to collision. A multi-channel deviation score generator can be used for OBD data, in an embodiment. According to various embodiments, normal driving OBD data is collected and used to generate measurements, including pre-training a normal driving model to compare with real-time data. Each of the multiple channels is used to calculate a deviation score such as a vehicle speed deviation score .sigma..sub.sp, a steering wheel deviation score .sigma..sub.sw, a steering wheel error deviation score .sigma..sub.Swe, a time-to-lane-crossing deviation score .sigma..sub.ul, a time-to-collision deviation score .sigma..sub.ttc, etc. In various embodiments, the deviation scores will be inputs to the fusion layer 2500.)
Thus, Chen 066 in view of Dery discloses a method including an on-board diagnostic tool for a vehicle, and determining the vehicle ignition status and sending a request to turn on the ignition, as well as demine if the vehicle has not started within a certain time. Porikli teaches determining the speed of a vehicle and comparing the speed determined by the on-board diagnostic tool to the received on-board diagnostic tool and indicating the difference in speed values.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen 066 in view of 

Regarding claim 13 as best understood, Chen 066 discloses the method of claim 12, further comprising communicating the one or more parameters of the asset to a user interface of a user device (see at least [col. 3, line 13-17] The receiver unit, which can be the vehicle operator's cellular telephone, has a wireless receiver, or a wireless receiving circuit, for receiving the alternator malfunction signal or the battery malfunction signal from the monitoring unit.)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen 066 in view of Dery and Porikli as applied to claim 12 above, and further in view of Fifelski et al. U.S. Pub. No. 2009/0203247 (“Fifelski”).
Regarding claim 14 as best understood, Chen 066 in view of Dery and Porikli discloses a method for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset. Chen 066 fails to explicitly disclose a locking mechanism for locking the on-board diagnostic tool to the on-board diagnostic port of the asset.
However, Fifelski teaches the method of claim 12, wherein the on-board diagnostic tool comprises a locking mechanism for locking the on-board diagnostic tool to the on-board diagnostic port of the asset (see at least [¶ 0023] Device consisting of a controller coupled with a quick-connect splice-free connector that mates to the OBD-II J1962 female connector found within the vehicle to transmit data to vehicle where OBD-II connector provides direct access to vehicles electrical and computer system. Connector leverages from an alternative pass-through design to retain access to vehicle's OBD-II plug. Method of locking and securing quick connect to OBD-II plug.) 
Thus, Chen 066 in view of Dery and Porikli discloses a method for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset. Fifelski teaches a locking mechanism for locking the on-board diagnostic tool to the on-board diagnostic port of the asset.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Chen 066 in view of Dery and Porikli and incorporate the teachings of Fifelski and include a locking mechanism for locking the on-board diagnostic tool to the on-board diagnostic port of the asset. Doing so allows for the system to be asset specific and securely coupled to the specific asset.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen 066 in view of Dery, Porikli, and Fifelski as applied to claim 14 above, and further in view of Kowalick U.S. Patent No. 7553173 (“Kowalick”).
Regarding claim 15 as best understood, over Chen 066 in view of Dery, Porikli, and Fifelski discloses a method for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset, and include a locking mechanism for locking the on-board diagnostic tool to the on-board diagnostic port of the asset. Chen 066 fails to explicitly disclose the method to include a key configured to unlock the on-board diagnostic tool from the on-board diagnostic port of the asset.
In the preferred embodiment the pressure mechanism is activated and released mechanically by operation of a key in a key lock which is an integral part of the mating connector, where rotation of the key to the locked position in the key lock applies pressure to the protrusion so as to clamp the blocking mating connector to the protrusion. By turning the key to the unlock position and pressing a latch release the blocking mating connector may be removed.)
Thus, over Chen 066 in view of Dery, Porikli, and Fifelski discloses a method for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset, and a locking mechanism for locking the on-board diagnostic tool to the on-board diagnostic port of the asset. Kowalick teaches the method to include a key configured to unlock the on-board diagnostic tool from the on-board diagnostic port of the asset.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified over Chen 066 in view of Dery, Porikli, and Fifelski and incorporate the teachings of Kowalick and include a key configured to unlock the on-board diagnostic tool from the on-board diagnostic port of the asset. Doing so allows for the system to be asset specific and securely coupled to the specific asset.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen 066 in view of Dery and Porikli in view of Link et al. U.S. Pub. No. 2014/0294180 (“Link”) and James et al. U.S. Pub. No. 2014/0067488 (“James”).
Regarding claim 16 as best understood, Chen 066 in view of Dery and Porikli discloses a method for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset. Chen 066 fails to explicitly disclose the method to include a backup battery, a GPS, an antenna, and an accelerometer.
However, Link teaches the method of claim 12, wherein the on-board diagnostic tool comprises a backup battery, a GPS, an antenna, an accelerometer, (see at least [¶ 0025] This can include battery backup support when the vehicle is turned off in order to support various wake-up and keep-alive tasks. AND [¶ 0008] Methods, systems, and apparatuses can utilize GPS capabilities and two-way in-vehicle data communications, typically wireless, between an in car device and a telematics operations center (“TOC”). AND [¶ 0373] The PASS ECU 202 can comprise one or more of the following interfaces: Cellular Antenna(s) 2706, GPS Antenna 2707, Vehicle CAN 2708, Diagnostics CAN 2709, Crash Data 2710, Microphone(s) and Loudspeaker 2711, Switches/Indicators and Controls 2712, Engineering and Instrumentation 2713, Vehicle Battery 2714, and Back-Up Battery 2701. AND [0362] The apparatus 2601 can interface directly with a vehicle subsystem or a sensor, such as an accelerometer, gyroscope, airbag deployment computer, and the like.)
Thus, Chen 066 in view of Dery and Porikli discloses a method for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset. Link teaches the method to a backup battery, a GPS, an antenna, and an accelerometer.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Chen 066 in view of Dery and Porikli and incorporate the teachings of Link and include a system with a backup battery, a GPS, an antenna, and an accelerometer. Doing so allows the system diagnostics to receive vehicle information.

However, James teaches method of claim 12, wherein the on-board diagnostic tool comprises a pass-through port (see at least [¶ 0064 ] The OBD device 10 may further include a pass-through OBD port 70 configured to provide a female engagement portion for plugging in devices designed to connect to a vehicle's OBD system port.)
Thus, Chen 066 in view of Dery and Porikli discloses a method for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset. James teaches the on-board diagnostic tool to include a pass-through port.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Chen 066 in view of Dery and Porikli and incorporate the teachings of James and include a system with a pass-through port. Doing so allows the system diagnostics to receive vehicle information.

Regarding claim 17 as best understood, Chen 066 in view of Dery, Porikli, Link and James discloses a method for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset and include a backup battery, a GPS, an antenna, and an accelerometer. Chen 066 fails to explicitly disclose the method to enable a person to connect an OBD to the pass-through port.
However, James teaches the method of claim 16, further comprising enabling personnel to connect an on- aboard diagnostic reader to the pass-through port (see at least [¶ 0064] The OBD device 10 may further include a pass-through OBD port 70 configured to provide a female engagement portion for plugging in devices designed to connect to a vehicle's OBD system port.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Chen 066 in view of Dery, Porikli, Link and James, and incorporate the further teachings of James and include a system with a pass-through port. Doing so allows the system to enable an administrator to connect an OBD using the pass-through port.

Regarding claim 18 as best understood, Chen 066 in view of Dery, Porikli, Link and James discloses a method for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset and include a backup battery, a GPS, an antenna, and an accelerometer. Chen 066 fails to explicitly disclose the method further comprising limiting access to certain types of data by an administrator.
However, James teaches the method of claim 17, further comprising limiting access to certain types of data by an administrator (see at least [¶ 0064 ] The OBD device 10 may further include a pass-through OBD port 70 configured to provide a female engagement portion for plugging in devices designed to connect to a vehicle's OBD system port. AND [¶ 0072] In certain embodiments, a device-specific ID, such as a Media Access Control (MAC) address or other unique device ID is used to limit access to devices with known and approved hardware IDs. Such identification mechanism may represent a first level security check to ensure that authorized hardware and operating system platforms can access other system software or applications.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Chen 066 in view of Dery, Porikli, Link and James and incorporate the further teachings of James and limit the access to certain types of data by an administrator. Doing so allows the OBD to function securely.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen 066 in view of Dery, Porikli, Link and James 
Regarding claim 19 as best understood, Chen 066 discloses a method for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset. Chen 066 fails to explicitly disclose the method for operating the on-board diagnostic tool even if it is not connected to a power source of the asset or if the asset is off.
However, Link teaches the method of claim 12, further comprising operating the on-board diagnostic tool even if it is not connected to a power source of the asset or if the asset is off (see at least [¶ 0428] The BUB 2701 circuit can comprise an interface to an external backup battery, ECU internal boost switching converter, and battery monitor interface from the VIC 2705 that can switch from the main car battery to the BUB 2701 in the event of power loss.)

	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen 066 to incorporate the teachings of Link and include a method for operating the on-board diagnostic tool even if it is not connected to a power source of the asset or if the asset is off. Doing so allows the OBD to function if power becomes unavailable from the asset.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dery in view of Fifelski et al. U.S. Pub. No. 2009/0203247 (“Fifelski”) and Bertosa et al. U.S. Patent No. 9,208,627 (“Bertosa”).
Regarding claim 20 as best understood, Dery discloses a non-transitory computer-readable medium storing computer-executable instructions, that when executed by at least one processor, cause the at least one processor to:
determine, by an on-board diagnostic tool, that an ignition of a vehicle is off; receive a check-in request to the vehicle, the check-in request including a request to start the vehicle within a time period; (see at least [¶ 0002] A typical remote starting system for a vehicle has a slave controller mounted in the vehicle and a hand held command module. When the user desires to remotely start the engine of the vehicle, he or she depresses a button on the command module that generates an RF signal. The slave controller pick-ups the RF signal and performs an engine starting sequence. The starting sequence includes energizing the starter motor to crank the engine and, once the engine has started, turning off the starter motor.)
determine that the vehicle has not been started within the time period; and send an indication that the vehicle has not been started within the time period, (see at least [¶ 0033] 6) Detection and recording of significant events, which are stored in an event log, held in the memory 26. When certain events and conditions arise, they may be recorded to aid malfunction diagnosis. The kind of events to record can greatly vary depending upon the particular logging strategy developed during the design of the remote vehicle starting system. One such strategy is to define the events to monitor and when any one of such events occurs an entry in the event log is made. An example of a significant event is an error code. When a fault condition arises an error code identifying the problem is stored in the memory 26. By examining the stored error codes, a technician can identify the reason for the malfunction. A fault condition or error code corresponds to a system state that is known to be abnormal. One possible example is a situation where the engine is being cranked by the slave controller 16, but the engine fails to start. Such a fault condition can be detected by starting a timer when the command signal directing the starter motor to crank the engine is generated. If the engine has not started after a certain time period, the occurrence of a fault condition is established and an error code generated and stored in the memory 26.)
Dery fails to explicitly disclose a locking mechanism for locking the on-board diagnostic tool to an on-board diagnostic port of the vehicle. However, Fifelski teaches wherein the on-board diagnostic tool comprises a locking mechanism for locking the on-board diagnostic tool to Device consisting of a controller coupled with a quick-connect splice-free connector that mates to the OBD-II J1962 female connector found within the vehicle to transmit data to vehicle where OBD-II connector provides direct access to vehicles electrical and computer system. Connector leverages from an alternative pass-through design to retain access to vehicle's OBD-II plug. Method of locking and securing quick connect to OBD-II plug.)
Thus, Dery discloses a system for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset. Fifelski teaches wherein the on-board diagnostic tool comprises a locking mechanism for locking the on-board diagnostic tool to an on-board diagnostic port of the vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Dery incorporate the further teachings of Fifelski for monitoring the parameters of an asset using an on-board diagnostic tool coupled to the asset. Doing so allows for providing up to date information relating to the diagnostic tool to the user.
Furthermore, Dery fails to explicitly disclose providing an indication that the on-board diagnostic tool has been removed from a diagnostic port of the vehicle. However, Bertosa teaches wherein the on-board diagnostic tool is further configured to provide an indication that the on-board diagnostic tool has been removed from a diagnostic port of the vehicle subsequent to being locked into the on-board diagnostic port of the vehicle using the locking mechanism (see at least [claim 11] The method of claim 10 further comprising alerting the user when the diagnostic tool is removed from a predefined area.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Dery incorporate the further teachings of Bersota for alerting the user of the diagnostic tool being disconnected from the port. Doing so allows for providing up to date information relating to the diagnostic tool to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668